DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
In the preliminary amendment, the “clean version” of the claim listing does not comply with 37 CFR 1.121 because (1) the status of every claim is NOT indicated by the proper status indicator.  For example, there is no status identifier given for claim 8 or claims 21-36.

However, it is noted that the “marked up version” of the claim listing submitted on 7/3/2020 is compliant and therefore this “marked up” claim listing will be examined on its merits.
In future correspondence, Applicant is reminded of the requirements of 37 CFR 1.121 when making amendments to the claim listing.  In the future, non-compliant claim listings will not be entered or considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 7, 9, 12, 14, 15, 17, 19, 20, 37, 58, and 78-80 are rejected under 35 U.S.C. 103 as being unpatentable over Newton (US 20180376566 A1) in view of Simons (US 20090045971 A1), and further in view of Russell (US 20070083289 A1).
Regarding Claims 1, 37

Newton teaches:

A method for transporting a plurality of data arrays in a data network comprising a plurality of nodes (¶8 a linear array of lighting nodes (data array), ¶61 ¶61 Each of the lighting nodes 2 plays the role of a data node on the bus 16), and comprising a plurality of connections between nodes, wherein a node in the (¶61 Each of the lighting nodes 2 plays the role of a data node on the bus 16 ¶13 a sequential data link connecting a linear sequence of data nodes, data nodes in the sequence being arranged to receive data from a preceding one of the data nodes in the sequence and pass the data to a next one of said data nodes in the sequence, ¶25 each of the lighting nodes comprising one or more lighting elements (interfaces) for emitting illumination), and 

wherein the connections between nodes of the plurality of nodes are formed through pairwise joining of a plurality of network interfaces of the nodes (¶8 a linear array of lighting nodes (data array), ¶61 Each of the lighting nodes 2 plays the role of a data node on the bus 16. The data link 16 is a sequential data link, i.e. a linear bus, also referred to as a daisy-chained topology ¶13 ¶25 a linear array of lighting nodes, ¶74 pair of lighting nodes, by means of a mechanical attachment), 


such that the network topology of the connections is a tree topology (¶13 ¶61 a daisy-chained topology. That is, the first node in the sequence receives data from the controller 7, and then forwards (at least some of) the data to the next node in the sequence); 

Newton does not teach:

the method comprising: assigning a first order to the plurality of network interfaces for all nodes in the plurality of nodes; 

determining a second order for the plurality of nodes as a function of the network topology and the first order for the plurality of network interfaces; 

generating a first composite data array by a concatenation of a plurality of data arrays, such that a first and a second data array in the first composite data array are in an equivalent order to each other as a corresponding pair of nodes in the second order; and 

transmitting the content of a first composite data array throughout the data network, such that each node receives from at least one other node connected through a first network interface, a first contiguous sequence of the first composite data array, and such that each node sends to other nodes connected 

Simons teaches:

the method comprising: assigning a first order to the plurality of network interfaces for all nodes in the plurality of nodes (fig. 11 ¶13 assigning wireless nodes in a derived spatial arrangement to positions in an array of known positions (first order), comprising building a decision tree to represent a hypothesis for the assignment of the first of the nodes to a first of the positions, extending the decision tree to represent hypotheses for the assignment of each further node to a plurality of the positions); 

determining a second order for the plurality of nodes as a function of the network topology and the first order for the plurality of network interfaces (fig. 11 ¶13 assigning wireless nodes in a derived spatial arrangement to positions in an array of known positions, comprising building a decision tree to represent a hypothesis for the assignment of the first of the nodes to a first of the positions, extending the decision tree to represent hypotheses for the assignment of each further node to a plurality of the positions (second order)); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Newton in light of Simons in order to provide a large number of electrically driven luminaires, which are typically arranged in a regular structure in order that they provide an even level of background light. The luminaires within the array are often laid to a grid or lattice arrangement such that there is uniform spacing between them (Simons ¶2).


Newton-Simons does not teach:


generating a first composite data array by a concatenation of a plurality of data arrays, such that a first and a second data array in the first composite data array are in an equivalent order to each other as a corresponding pair of nodes in the second order; and 



Russell teaches:

generating a first composite data array by a concatenation of a plurality of data arrays, such that a first and a second data array in the first composite data array are in an equivalent order to each other as a corresponding pair of nodes in the second order (¶69 A first method for building Array Element Mesh Systems, is to fabricate together individual Array Elements--each composed of shape(s), symmetries, and substrate(s) needed for one or more target application(s)--into a concatenated system, to form the integrated Array Element Mesh System fig. 1-3 ¶24 constructed (generating) of multiple discrete Array Elements or uniform discrete "super-segments" (i.e., multi-element, ) comprising multiple interconnected Array Elements, composite segments (e.g., with each segment having multiple array elements) ¶29 each Array Element's interconnector components can be subsets of concatenated groups of Array Elements. Each Array Element, e.g., can be a member of a set of the next larger segment AEMS subset, 

¶90 sensors are available that use optical, electrostatic or magnetic properties to sense position of one part of a revolute joint with respect to the other, 

¶39 array elements are named typically in Cartesian form, where each X and Y pair combination signifies "row X" and "column Y", making each X, Y pair formed at the intersection "X, Y"); and 

transmitting the content of a first composite data array throughout the data network, such that each node receives from at least one other node connected through a first network interface, a first contiguous sequence of the first composite data array, and such that each node sends to other nodes connected to it through a second network interface a second contiguous sequence of the first composite data array, wherein the second contiguous sequences are (¶97 Host computer sending commands to array element 102 and receiving responses, ¶111 sequentially transmitting to the array elements, ¶117 until all elements have had their positions set, continue to loop back and sequentially transmit to the array elements. ¶118 the array will have assumed the desired shape).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Newton-Simons in light of Russell in order for providing a dynamic, physically, spatially manipulated devices such as devices of the present invention, which are capable of sampling, simulating and/or replicating 3D objects; transmitting acquired 3D data to a computer or microprocessor; and converting 3D data to 3D images displayable on a display screen and/or images available for further processing (Russell ¶13).

Regarding Claim 2

Newton teaches:

The method of claim 1, wherein the function relating the first and second contiguous sequences of the first composite data array comprises, splitting the first contiguous sequence into overlapping or non-overlapping sequences, equal or greater in number than the number of connected network interfaces of the node, and assigning the second contiguous sequence as the overlapping or non-overlapping sequence in an equivalent order relative to the other overlapping or non-overlapping sequences as the second network interface to the other network interfaces in the first order (¶22 dividing the array of lighting nodes into segments, the clips (or other such dividers) also enable an additional function of providing mechanical support ¶23 the controller may be configured to control the lighting effect in one of the segments bounded by said at least one attachable divider in dependence on the identified property of the luminaire element ¶74 effectively divides the luminaire into different segments, each segment comprising a different respective exclusive contiguous run of one or more of the lighting nodes 2).






Regarding Claim 3

Newton teaches:

The method of claim 1, wherein the function relating the first and second contiguous sequences of the first composite data array comprises aggregating overlapping or non- overlapping sequences of data arrays, equal or greater in number than the number of connected network interfaces of the node, wherein the second contiguous sequence is the overlapping or non-overlapping sequence in an equivalent order relative to the other overlapping or non-overlapping sequences as the second network interface to the other network interfaces in the first order, and assigning the aggregated sequences as the first contiguous sequence (¶22 dividing the array of lighting nodes into segments, the clips (or other such dividers) also enable an additional function of providing mechanical support ¶23 the controller may be configured to control the lighting effect in one of the segments bounded by said at least one attachable divider in dependence on the identified property of the luminaire element ¶74 effectively divides the luminaire into different segments, each segment comprising a different respective exclusive contiguous run of one or more of the lighting nodes 2).

Regarding Claim 7
Newton-Simons-Russell teaches:

The method of claim 1

Simmons teaches:

The method of claim 1, wherein the determined second order is obtained once for a data network, and is stored in memory, such that the determined second order is retrieved from memory during the creation of the first composite data array and transmission of the first composite data array (¶6 strength of the transmitted signal decreases at a rate inversely proportional to the distance traveled and proportional to the wavelength of the signal. Hence, taking the wavelength into account, the distance between the pair of nodes geometry be calculated from the transmitted signal's attenuation at the receiving node).


(Simons ¶1).

Regarding Claim 9

Newton teaches:

 The method of claim 1, wherein the network interfaces are comprised of serial ports arranged in a geometrical relation corresponding to each node of the plurality of nodes (¶10 create or modify a luminaire comprising a linear array of lighting nodes that provide decorative and/or functional light, (geometric relation) wherein the disclosed means enable the end-user to freely position and attach elements along the linear structure, create a desired lighting pattern, by means of modular dividing elements which are straightforward and intuitive to use, with the division of the line into different lighting sections) .

Regarding Claim 12

Newton teaches:

The method of claim 9, wherein the order of the network interfaces of the node corresponds to a clockwise traversal or a counter-clockwise traversal of the geometrical relation of the serial ports (¶10 create or modify a luminaire comprising a linear array of lighting nodes that provide decorative and/or functional light, (geometric relation) wherein the disclosed means enable the end-user to freely position and attach elements along the linear structure, create a desired lighting pattern, by means of modular dividing elements which are straightforward and intuitive to use, with the division of the line into different lighting sections).

Regarding Claim 14

Newton teaches:
 The method of claim 1, wherein the nodes are further comprised of digital or analog sensors to sense one or more states of the node or the environment of the node, and wherein the sensed states are digitally represented as data arrays (¶10 create or modify a luminaire comprising a linear array of lighting nodes that provide decorative and/or functional light, (geometric relation) wherein the disclosed means enable the end-user to freely position and attach elements along the linear structure, create a desired lighting pattern, by means of modular dividing elements which are straightforward and intuitive to use, with the division of the line into different lighting sections).

Regarding Claim 15

Newton teaches:
The method of claim 14, wherein the state sensed by the node is the presence or absence of an object in the close proximity of the node (¶90 lighting node 2 uses the NFC receiver 36 in the lighting node 2 to detect when the NFC transmitter 34 in the clip 5 is in proximity).

Regarding Claim 17
Newton-Simons-Russell teaches:

The method of claim 1

Russell teaches:
The method of claim 1, wherein the nodes are further comprised of actuators that are actuated such that one or more states of the components are set as a function of parts of the content of the first composite data array received by the node through one or more of its network interfaces (¶43 FIG. 1. Actuator pair 206 and actuator pair 210. The response packet simply acknowledges the receipt of the command and notifies the Element 0, 0 that the requested angular positions have been set).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Newton-Simons in light of Russell in order to provide a method for embedding discrete Array Elements like "building blocks" to construct custom Array Element Mesh Systems (Russell ¶17).






Regarding Claim 19
Newton-Simons-Russell teaches:

The method of claim 1

Simons teaches:

The method of claim 1, wherein the tree topology of the network topology is determined as a spanning tree of all network interface connections, such that the connections of the spanning tree is a subset of all network interface connections (¶91 a node's position being dependent on the assignment positions of previous nodes, the derived position of the third node 14 will be different for each branch of the tree, as illustrated by FIGS. 8-10).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Newton in light of Simons in order to enable the automatic assignment of nodes to their correct spatial positions and, particularly, to the automatic assignment of nodes to their correct spatial positions within a wirelessly controlled lighting array (Simons ¶1).



Regarding Claims 20 and 58

Newton teaches:

A data network comprising a plurality of nodes and a plurality of connections between nodes (¶8 a linear array of lighting nodes (data array), ¶61 ¶61 Each of the lighting nodes 2 plays the role of a data node on the bus 16), the plurality of nodes of the data network adapted for transport of data arrays throughout the data network (¶61 Each of the lighting nodes 2 plays the role of a data node on the bus 16 ¶13 a sequential data link connecting a linear sequence of data nodes, data nodes in the sequence being arranged to receive data from a preceding one of the data nodes in the sequence and pass the data to a next one of said data nodes in the sequence, ¶25 each of the lighting nodes comprising one or more lighting elements (interfaces) for emitting illumination); 

each node of the plurality of nodes including a plurality of network interfaces for sending and receiving data arrays, and each node including a programmable integrated circuit and a memory (¶61 Each of the lighting nodes 2 plays the role of a data node on the bus 16 ¶13 a sequential data link connecting a linear sequence of data nodes, data nodes in the sequence being arranged to receive data from a preceding one of the data nodes in the sequence and pass the data to a next one of said data nodes in the sequence, ¶25 each of the lighting nodes comprising one or more lighting elements (interfaces) for emitting illumination); 

the connections between nodes are formed through the pairwise joining of a plurality of network interfaces of the nodes, such that the network topology of the connections is of a tree topology (¶8 a linear array of lighting nodes (data array), ¶61 Each of the lighting nodes 2 plays the role of a data node on the bus 16. The data link 16 is a sequential data link, i.e. a linear bus, also referred to as a daisy-chained topology ¶13 ¶25 a linear array of lighting nodes, ¶74 pair of lighting nodes, by means of a mechanical attachment); and 

Newton does not teach:

the transport of data arrays throughout the data network is from one source node to one target node in the plurality of nodes utilizes the programmable integrated configured to: assign a first order to the plurality of network interfaces for all nodes in the plurality of nodes; 

determine a second order for the plurality of nodes as a function of the network topology and the first order for the plurality of network interfaces;

generate a first composite data array from a first data array and a first integer and a second integer, wherein the first integer is set as a function of the place of either the source node or target node within the determined order; and 

transmit the content of the first composite data array throughout the data network, such that a node receives the first composite data array through a first network interface, and sends the first composite data array through a second network interface only if the addition of the second integer of the first composite data array and the number of nodes contained in a branch of the tree data network topology connected to the node through the second network interface exceeds the value of the first integer of the first composite data array; 




Simons teaches:

the transport of data arrays throughout the data network is from one source node to one target node in the plurality of nodes utilizes the programmable integrated configured to: assign a first order to the plurality of network interfaces for all nodes in the plurality of nodes (fig. 11 ¶13 assigning wireless nodes in a derived spatial arrangement to positions in an array of known positions (first order), comprising building a decision tree to represent a hypothesis for the assignment of the first of the nodes to a first of the positions, extending the decision tree to represent hypotheses for the assignment of each further node to a plurality of the positions); 

determine a second order for the plurality of nodes as a function of the network topology and the first order for the plurality of network interfaces (fig. 11 ¶13 assigning wireless nodes in a derived spatial arrangement to positions in an array of known positions, comprising building a decision tree to represent a hypothesis for the assignment of the first of the nodes to a first of the positions, extending the decision tree to represent hypotheses for the assignment of each further node to a plurality of the positions (second order)); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Newton in light of Simons in order to enable the automatic assignment of nodes to their correct spatial positions and, particularly, to the automatic assignment of nodes to their correct spatial positions within a wirelessly controlled lighting array (Simons ¶1).

Newton-Simons does not teach:

generate a first composite data array from a first data array and a first integer and a second integer, wherein the first integer is set as a function of the place of either the source node or target node within the determined order; and 



wherein the second network interface is iteratively selected from the first order to the plurality of network interfaces for a node, and wherein the second integer of the first composite data array is incremented by the number of nodes contained in the branch of the tree data network topology connected to the node through the second network interface if the composite data array is not sent through the second network interface.

Russell teaches:

generate a first composite data array from a first data array and a first integer and a second integer, wherein the first integer is set as a function of the place of either the source node or target node within the determined order (¶69 A first method for building Array Element Mesh Systems, is to fabricate together individual Array Elements--each composed of shape(s), symmetries, and substrate(s) needed for one or more target application(s)--into a concatenated system, to form the integrated Array Element Mesh System fig. 1-3 ¶24 constructed (generating) of multiple discrete Array Elements or uniform discrete "super-segments" (i.e., multi-element, ) comprising multiple interconnected Array Elements, composite segments (e.g., with each segment having multiple array elements) ¶29 each Array Element's interconnector components can be subsets of concatenated groups of Array Elements. Each Array Element, e.g., can be a member of a set of the next larger segment AEMS subset, 

¶90 sensors are available that use optical, electrostatic or magnetic properties to sense position of one part of a revolute joint with respect to the other, 

¶39 array elements are named typically in Cartesian form, where each X and Y pair combination signifies "row X" and "column Y", making each X, Y pair formed at the intersection "X, Y"); and 
Motivation

transmit the content of the first composite data array throughout the data network, such that a node receives the first composite data array through a first network interface (¶61joint angle data is sent to the appropriate array elements by means of the internal communications network), and sends the first composite data array through a second network interface only if the addition of the second integer of the first composite data array and the number of nodes contained in a branch of the tree data network topology connected to the node through the second network interface exceeds the value of the first integer of the first composite data array (¶97 Host computer sending commands to array element 102 and receiving responses, ¶111 sequentially transmitting to the array elements, ¶117 until all elements have had their positions set, continue to loop back and sequentially transmit to the array elements. ¶118 the array will have assumed the desired shape); 

wherein the second network interface is iteratively selected from the first order to the plurality of network interfaces for a node, and wherein the second integer of the first composite data array is incremented by the number of nodes contained in the branch of the tree data network topology connected to the node through the second network interface if the composite data array is not sent through the second network interface (¶64 utility of any Array Element Mesh System usually increases with increasing incidence of highly regular (often geometric or binary) Array Element form factors, ¶67 as they become more granular with increasing numbers of increasingly smaller array elements), this ratio can exceed, one local network is includes at least one wireless WPAN circuit coupled to said at least one flexible interconnector substrate, wherein said at least one local network is coupled to a wireless network transceiver included within said processors, and wherein said at least one local network is coupled to said wireless network transceivers included within said at least one processor).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Newton-Simons in light of Russell in order to provide a method for embedding discrete Array Elements like "building blocks" to construct custom Array Element Mesh Systems (Russell ¶17).





Regarding Claim 78
Newton-Simons-Russell teaches:

The method of claim 1

Simons teaches:

The method of claim 1, wherein each node of the plurality of nodes is a luminaire or a luminaire controller circuit, and the transmission of the composite data array is utilized during propagation of control messages across the plurality of nodes (¶98 For the lighting system to work correctly, it is important that the nodes 38-43 are divided into sensible spatial groupings so that luminaires in a particular area of the lighting array are all controlled by the same switch or sensor ¶44 FIG. 1, a section of a wireless lighting array 1 comprises electrically driven luminaires 2-9, which are arranged on a lattice 10, Each of the communication nodes 12-19 comprises, for example, a ZigBee-like radio module, and is associated with one of the electrically driven luminaires 2-9).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Newton in light of Simons in order to enable the automatic assignment of nodes to their correct spatial positions and, particularly, to the automatic assignment of nodes to their correct spatial positions within a wirelessly controlled lighting array (Simons ¶1).


Regarding Claim 79
Newton-Simons-Russell teaches:

The method of claim 1

Simons teaches:
The method of claim 78, wherein the control messages control at least an optical output characteristic of individual nodes of the plurality of nodes (¶44 FIG. 1, a section of a wireless lighting array 1 comprises electrically driven luminaires 2-9, which are arranged on a lattice 10, Each of the communication nodes 12-19 comprises, for example, a ZigBee-like radio module, and is associated with one of the electrically driven luminaires 2-9)


(Simons ¶1).

Regarding Claim 80
Newton-Simons-Russell teaches:

The method of claim 1

Simons teaches:
The data network of claim 37, wherein the plurality of nodes are provided as an interconnected set of luminaires, each luminaire operating as a node of a data network (¶44 FIG. 1, a section of a wireless lighting array 1 comprises electrically driven luminaires 2-9, which are arranged on a lattice 10, Each of the communication nodes 12-19 comprises, for example, a ZigBee-like radio module, and is associated with one of the electrically driven luminaires 2-9).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Newton in light of Simons in order to enable the automatic assignment of nodes to their correct spatial positions and, particularly, to the automatic assignment of nodes to their correct spatial positions within a wirelessly controlled lighting array (Simons ¶1).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Newton- Simons-Russell as applied to claim 1 above, and further in view of Tsao (US 20170168901 A1)

Regarding Claim 4

Newton-Simons-Russell does not teach:

The method of claim 1, further comprising creating an acknowledgement message after the sending of all contiguous sequences through the connected second network interfaces is complete, and sending the acknowledgement message through the first network interface of the node.


The method of claim 1, further comprising creating an acknowledgement message after the sending of all contiguous sequences through the connected second network interfaces is complete, and sending the acknowledgement message through the first network interface of the node (¶46 when the server transmits a large file or a large amount of data, the server firstly sends a sequence packet SEQ; after the server receives the acknowledgement message ACK1, transmit a portion of the response information DATA1-DATA100 to the user, and after the user's electronic device receives the portion of response information DATA1-DATA100 and sends an acknowledgement message ACK2 back to the server, the server continues to transmit the next portion of response information).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Newton-Simons-Russell in light of Tsao in order for sending an acknowledgement message (ack) corresponding to the successfully received packet (Tsao ¶46).

Regarding Claim 5
Newton-Simons-Russell-Tsao teaches:

The method of claim 4.

Tsao teaches:

The method of claim 4, wherein a node pauses further execution of the transmission after sending a second contiguous sequence through a second network interface until at least one acknowledgement message is received through the same second network interface, such that further execution of the transmission becomes conditional on successful transport to nodes prior in the determined order of the plurality of nodes (¶46 when the server transmits a large file or a large amount of data, the server firstly sends a sequence packet SEQ; after the server receives the acknowledgement message ACK1, transmit a portion of the response information DATA1-DATA100 to the user, and after the user's electronic device receives the portion of response information DATA1-DATA100 and sends an acknowledgement message ACK2 back to the server, the server continues to transmit the next portion of response information).

acknowledgement message (ack) corresponding to the successfully received packet (Tsao ¶46).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Newton-Simons-Russell-Tsao as applied to claim 5 above, and further in view of Reddy (US 20160359950 A1).

Regarding Claim 6

Newton-Simons-Russell-Tsao does not teach:

The method of claim 5, wherein the method comprises generating an error message if a node of the data network fails to receive within a time threshold at least one acknowledgement message subsequent to the sending of a second contiguous sequence.

Reddy teaches:

The method of claim 5, wherein the method comprises generating an error message if a node of the data network fails to receive within a time threshold at least one acknowledgement message subsequent to the sending of a second contiguous sequence (¶114 If no TFTP ACK packet is received within a threshold period of time, some aspects of process 1500 may generate an error signal, such as an error code or error message).
next portion of response information).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Newton-Simons-Russell-Tsao in light of Reddy in order to retransmit the entire second file if no acknowledgment is received within the threshold period of time (Reddy ¶114)



18 is rejected under 35 U.S.C. 103 as being unpatentable over Newton-Simons-Russell as applied to claim 17 above, and further in view of Petrus (US 20120096181 A1).

Regarding Claim 18

Newton-Simons-Russell does not teach:

The method of claim 17, wherein the actuation of the node includes a setting of drive currents for a plurality of light-emitting diodes.

Petrus teaches:

The method of claim 17, wherein the actuation of the node includes a setting of drive currents for a plurality of light-emitting diodes (¶86 the light interconnection may realized by means of additional light sources, added to the luminaries for the data communication. For example, this extra light source can be an IR LED (Infrared Light Emitting Diode).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Newton-Simons-Russell in light of Petrus in order for routing messages for individually controlling devices of a networked control system such as light sources of a lighting system (Petrus ¶1). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        02/11/2022